IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 790
                                                    :
         ORDER AMENDING RULE                        :         SUPREME COURT RULES
         202 OF THE PENNSYLVANIA                    :
         BAR ADMISSION RULES                        :         DOCKET




                                                ORDER

PER CURIAM

      AND NOW, this 8th day of February, 2019, upon the recommendation of the Board
of Law Examiners, the proposal having been published for public comment at 48 Pa.B.
6385 (October 6, 2018):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 202 of the Bar Admission Rules is amended in the attached form.

     This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendment shall be effective immediately.

Additions to the rule are shown in bold and are underlined.